UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

YU-YI CHIEN,                  :
                              :
              Petitioner,     :                      Civil Action No.:      08-0486 (RMU)
                              :
              v.              :                      Document No.:          9
                              :
GEORGE WASHINGTON UNIVERSITY, :
                              :
              Respondent.     :

                                 MEMORANDUM OPINION

                      GRANTING THE RESPONDENT’S MOTION TO DISMISS

       On March 21, 2008, Yu-Yi Chien filed a “Petition for Writ of Mandamus to Compel Re-

Admission to Uinversity [sic].” The petitioner alleges that the respondent, George Washington

University, improperly removed her from its Graduate School of Education and Human

Development. See generally Petition. On February 9, 2009, the respondent filed a motion to

dismiss the case as moot based on the petitioner’s representation that she has “returned to

Thailand.” Respondent’s Mot. at 2. The petitioner’s response to the motion to dismiss merely

states that “counsel stands silent on the issue as being moot.” Pet’r’s Response at 1. Because the

petitioner failed to respond to the respondent’s arguments, the court treats them as conceded.

Fox v. Am. Airlines, Inc., 2003 WL 21854800, at *2 (D.D.C. Aug. 5, 2003) (ruling that “when a

plaintiff files a response to a motion to dismiss but fails to address certain arguments made by

the defendant, the court may treat those arguments as conceded”), aff’d, 389 F.3d 1291 (D.C.

Cir. 2004). Accordingly, this 25th day of March, 2009, the court grants the respondent’s motion

to dismiss the case as moot.


                                                             RICARDO M. URBINA
                                                            United States District Judge